Citation Nr: 0108654	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement for individual umemployability.  


REMAND

The veteran and his representative contend that the veteran 
is entitled to individual unemployability.  Specifically, the 
veteran contends that his service connected disability, the 
residuals of a gunshot wound to the left elbow, renders him 
unemployable.

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2000).  The veteran's residuals of 
a gunshot wound to the left elbow are currently rated as 60 
percent disabling, thus he veteran clearly could be given a 
total disability rating for unemployability, if it is 
determined that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.

The Board notes that, recently, there has been a change in 
the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the instant case, the veteran was given a VA examination 
in August 1999, to determine what impact his service-
connected disability had on his unemployability.  However, 
the examiner at that time only indicated, as to the veteran's 
unemployability, that he was already retired, that he had 
worked for the government for 30 years, and that he did have 
some difficulty on using his left upper extremity, 
particularly with dressing.  Keeping in mind the Veterans 
Claims Assistance Act, the Board finds that this opinion is 
not sufficient to allow the Board to determine whether the 
veteran has been rendered unemployable due to his service 
connected condition.

As such, this case is hereby REMANDED for the following 
development:

1. The veteran should be afforded an 
appropriate VA examination to 
determine the impact his service-
connected disability has on his 
employability.  All indicated tests 
and studies should be accomplished, 
and all clinical findings should be 
set forth in detail.  The entire 
claims folder, to include a complete 
copy of this remand, must be made 
available to, and be reviewed by, the 
examiner.  The examination report 
should reflect consideration of the 
veteran's documented and reported 
history.  The examiner should offer an 
opinion as to whether it is as least 
as likely as not that the veteran's 
service connected residuals of a 
gunshot wound to the left elbow alone 
has rendered him unemployable. The 
Board notes that this determination 
should be made without regard to the 
veteran's age, or whether he is 
currently retired.  Specific reasons 
should be given for the examiner's 
opinion.

2. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

4. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations. 

5. If this claim remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




